Citation Nr: 0905570	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine with herniated nucleus pulposus of the 
thoracic spine, current evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to the service-connected 
low back disability.

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to 
October 1975 and from November 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2005, February 2007, and October 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In a May 2008 VA Form 9, the Veteran stated he would come to 
Washington to appear before the Board but was unable to drive 
his car long distances. In a VA Form 646 dated July 2008, the 
Veteran's representative stated the Veteran requested a 
hearing in Washington, DC before the Board. In an August 2008 
VA Form 646, the Veteran's representative again indicated the 
Veteran's desire to appear for a hearing before the Board. As 
the Veteran indicated he was unable to drive long distances, 
and wishes to appear before the Board, a Travel Board hearing 
should be scheduled. The Veteran has a right to such a 
hearing. 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 
20.700(a), 20.703 (2008).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
Veteran. He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




